An examination of the evidence satisfies us that the court did not err in setting aside the verdict on the ground that the plaintiff failed to make reasonable use of his faculties in stepping in front of a rapidly moving trolley-car in an empty quiet street about 10:30 on a fair evening. Unless the car was already in sight when the plaintiff stepped off the sidewalk, it must have been running at headlong speed until within a few feet of the plaintiff, and it hardly needs the evidence before us to prove that under the conditions stated a trolley-car, although no signal is given, makes noise enough to attract the attention of a reasonably prudent person of good hearing who is about to cross the track diagonally in the middle of a block.
There is no evidence that the motorman had an opportunity to avoid the collision after it became apparent that the plaintiff was in a position of peril from which he was making no effort to escape.
   There is no error.